Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This communication is in response to the Request for Continued Examination (RCE) filed on August 27, 2021.					                        
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. 
Applicant’s submission has been considered and has been entered.  
Status of Claims
Claims 1-10 and 22-29 are currently pending in the application. Claims 11-21 were canceled.
Receipt is acknowledged of Applicant’s response / amendment filed on August 27, 2021 and that has been entered. 
Applicant’s response, arguments and declaration under 37 C.F.R. § 1.132 have been fully considered and found persuasive with respect to the rejection of claims 1-10 and 22-29 under the judicially created doctrine of obviousness-type double patenting over claims 1-10 of US 10,793,534 patent, over claims 1-10 of co-pending application No. 17/144,568 and also over claims 1-3 and 15-27 of co-pending application No. 17/144,622, and the rejection is hereby   have been examined and found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699. 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.





/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626